IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
                                       No. 06-60602                               August 9, 2007

                                                                              Charles R. Fulbruge III
                                                                                      Clerk
HALTER MARINE; ZURICH AMERICAN INSURANCE CO

                                                  Petitioners
v.

EVERETT NECAISE; DIRECTOR, OFFICE OF WORKER’S
COMPENSATION PROGRAMS, US DEPARTMENT OF LABOR

                                                  Respondents



                          Petition for Review of an Order of
                         United States Department of Labor
                                Benefits Review Board
                                      No. 05-781


Before JONES, Chief Judge, and REAVLEY and SMITH, Circuit Judges.
PER CURIAM:*


       This court has considered the appeal in light of the briefs, argument of
counsel, and pertinent authorities and portions of the record. Having done so,
we DENY the petition for review. The Benefits Review Board’s decision is
supported by substantial evidence and involves no error of law. The employer



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 06-60602

did not satisfy its burden of showing, on the facts of this case, that suitable
employment for Necaise was “reasonably available” because Necaise was able to
perform short-term light duty work. See Norfolk Shipbuilding & Drydock Corp.
v. Hord, 193 F.3d 797 (4th Cir. 1999).
                                                         PETITION DENIED.




                                         2